UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7614


MINYARD CASS DAVIS,

                Plaintiff - Appellant,

          v.

DAVID SIMONS; T. D. HATCHETT;     I.     SAWYERS;    M.   FOLTZ;   F.
COPELAND; LEROY SUTTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00069-RAJ-DEM)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Minyard Cass Davis, Appellant Pro Se.    Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Minyard Cass Davis appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have       reviewed   the     record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court. *      Davis v. Simons, No. 2:14-cv-00069-RAJ-DEM (E.D. Va.

Oct. 1, 2014).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      this   court    and   argument   would   not   aid   the   decisional

process.



                                                                         AFFIRMED




       *
       Davis also claims the district court erred by not granting
a preliminary injunction against Defendant prison officials.
Because we affirm the district court’s decision on the merits in
this respect, we conclude that the appeal from the effective
denial of preliminary relief is moot.      See Univ. of Tex. v.
Camenisch, 451 U.S. 390, 395 (1981); Dex Media West Inc. v. City
of Seattle, 696 F.3d 952, 956 n.1 (9th Cir. 2012); Cedar Coal
Co. v. United Mine Workers, 560 F.2d 1153, 1161-62 (4th Cir.
1977).



                                         2